Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-7 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, Aurongzeb et al. (US Patent 8,398,435 B2) teaches: “a connection device (seen in figure 2), for a luminaire (not shown, see column 13, lines 51-58), comprising a housing 124 that is intended for installation in a mounting space (not shown, see column 1, lines 56-65) in a wall (not shown, see column 1, lines 56-65) of a premises (not shown, see column 1, lines 56-65), said device comprising a connection socket (not shown, see column 13, lines 51-58) for a luminaire (not shown, see column 13, lines 51-58) and a connection zone (along 64) for connection to an electrical power (not shown, see column 1, lines 56-65), wherein the housing 124 forms an interior volume (along 10) inside which members 71 for supplying the luminaire (not shown, see column 13, lines 51-58) with electrical power (not shown, see column 1, lines 56-65), members 71 for connection between the connection socket (not shown, see column 13, lines 51-58) for the luminaire (not shown, see column 13, lines 51-58) and the connection zone (along 64) for connection to the electrical power (not shown, see column 1, lines 56-65) and a system (seen in figure 2) for control 66 and communication 
However, Aurongzeb fails to provide, teach or suggest: wherein the system for control and communication comprises a radiofrequency communication antenna, wherein the device includes a front face that is rigidly connected to the housing and configured to protrude out of the mounting space, and wherein the antenna is installed in a zone of the device that is located in a volume delimited by the front face and protrudes out of the mounting space.
Claims 3-7 are dependent on claim 1 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574.  The examiner can normally be reached on 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        

/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831